Mr. Roger Miner, Director Carroll Co. Solid Waste Authority 3190 E. Van Buren Eureka Springs, AR 72632
Dear Mr. Miner:
You have requested approval, pursuant to the Interlocal Cooperation Act (A.C.A. § 25-20-101 et seq.), of an interlocal agreement between the City of Berryville, Arkansas, and the Carroll County Solid Waste Authority, concerning the provision of service for the collection of solid waste for residents of the city and for residents of areas that may be annexed to the city during the terms of the agreement. The agreement also concerns billing and collection of payment for such service.
It is my opinion that my approval is not required by the Interlocal Cooperation Act in order for this agreement to be valid.
The Interlocal Cooperation Act contemplates the joint exercise of governmental powers, privileges, or authority through cooperative action in order to make the most efficient use of those powers. See Op. Att'y Gen. No. 2000-236. Attorney General approval of agreements for such joint exercise of governmental power is required. See A.C.A. § 25-20-105.
Attorney General approval is not necessary, however, for contractual agreements between public entities for services. (Agreements of this nature are authorized by A.C.A. § 25-20-108(a).) See Op. Att'y Gen. No.96-309. The agreement that you have presented appears to be a contractual agreement between two public entities for services.
For this reason, I conclude that my approval of this agreement is not a necessary condition for its validity.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh